Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 20130031093 A1) in view of Sharma et al. (US 10599656 B1)


	In regards to claim 1, Ishida teaches, An information processing apparatus comprising: at least one memory storing instructions, and at least one processor configured to execute the instructions to; (See abstract, paragraph 36, a control unit that is a program control device such as a central processing unit (CPU) which operates in accordance with a program installed in the own device, a storage unit that is a storage element such as a read-only memory (ROM) or a random access memory (RAM),)
collect an operation log generated when a digital device is operated from a plurality of the digital devices; (See fig. 1, plurality of clients 14-n, fig. 2, paragraphs 38-40, collected history data 20. Distinct user ID is associated with different clients.)
co-cluster operator information and content information, the operator information for identifying an operator of the digital device included in a plurality of the operation logs, and the content information being about content viewed by the operator using the digital device; and (See fig. 9, fig. 4, step S105, the correspondence setting unit 38 determines a combination of a content cluster and a user cluster, which has a value of a degree of relationship thereof that is equal to or more than a predetermined threshold value, and generates cluster correspondence data 58 illustrated in FIG. 9…As illustrated in FIG. 9, in this embodiment, content clusters and user clusters may correspond to each other in a many to many relationship…A content cluster corresponding to a content cluster ID 0003 and a content cluster corresponding to a content cluster ID 0016 correspond to a user cluster corresponding to a user cluster ID 0049. Also see fig. 4, steps S102-103, figs. 2, 5-8, paragraph 46, the content feature amount data 50 includes a content ID, the total number of postings for the content, a posting frequency indicating the number of postings per unit time (e. g., day) for the content, a unique user ratio that is a value obtained by dividing the number of unique users (number of users obtained when a user who has made a plurality of postings is counted as one user) who have posted comments on the content by the total number of users who have posted comments on the content (i. e. the total number of posted comments on the content), and an initial posting date/time indicating a date/time at which a comment on the content is posted for the first time…paragraph 47, the user feature amount data 52 includes a user ID, the total number of postings which the user has executed, a posting frequency indicating the number of postings per unit time (e. g., day) by the user, a unique content ratio that is a value obtained by dividing the number of unique contents (number of contents which is obtained when a content on which the user has made a plurality of postings is counted as one content) on which the user has posted comments by the total number of postings by the user, and an initial posting date/time indicating a date/time at which a comment on the content is posted by the user for the first time…paragraph 48, the clustering execution unit 34 executes clustering based on the content feature amount data 50 generated in Step S102 to generate content cluster management data 54 illustrated in FIG. 7 as an example, and stores the content cluster management data 54 in the data storage unit 32. The clustering execution unit 34 then executes clustering based on the user feature amount data 52 generated in Step S102 to generate user cluster management data 56 illustrated in FIG. 8 as an example. Content posting or commenting falls under claimed “viewing”.) 
Ishida does not specifically teach, create confirmation data using an execution result of the co-clustering.
However, Sharma further teaches, create confirmation data using an execution result of the co-clustering. (See fig. 2, col. 7, lines 30-67, creating bipartite graph of cluster of users and cluster of contents)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the Ishida to further comprise apparatus taught by Sharma because graph can be used to provide real-time content recommendations (abstract) therefore enhancing user experience (col. 1, lines 43-53). 
	Claims 10-11 are similar in scope to claim 1, therefore, they are rejected under similar rationale as set forth above.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 20130031093 A1) in view of Sharma et al. (US 10599656 B1), and further in view of Lindley et al. (US 11372873 B2)


	In regards to claim 2, Ishida-Sharma teaches the information processing apparatus according to claim 1.
	Ishida-Sharma teaches content information and it is well known that “content” encompasses slide. Ishida-Sharma teaches, wherein the content information includes … information for identifying a plurality of [items] included in the content. (See figs. 5 and 7, and associated paragraphs) however does not specifically teach, slide information…slides included in the content
Lindley further teaches this in at least abstract, col. 1, line 49 thru col. 2, line 3, figs. 3-4. 
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the Ishida-Sharma to further comprise apparatus taught by Lindley because slide is another form of content and determining relationship of slide deck with particular users would have been desired for determining recommendations and user usage data for improving general operability of the apparatus of Ishida-Sharma.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 20130031093 A1) in view of Sharma et al. (US 10599656 B1), and further in view of Xu et al. (US 20190333256 A1)

	In regards to claim 7, Ishida-Sharma teaches the information processing apparatus according to claim 1.
Ishida-Sharma does not specifically teach, wherein the at least one processor of the information processing apparatus is further configured to execute the instructions to output the confirmation data to a display apparatus.
	However, Xu further teaches, wherein the at least one processor of the information processing apparatus is further configured to execute the instructions to output the confirmation data to a display apparatus. (See fig. 4, abstract, generating a graphical display of a bipartite graph)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the Ishida-Sharma to further comprise apparatus taught by Xu because improvements to methods and systems that generate graphical depictions of bipartite graphs that improve the generation of graphics representing bipartite graphs to reduce clutter and improve understandability of the graphs would be beneficial (par. 4). Furthermore, displaying bipartite graph to the user allows user to visualize the connections thus enhancing user experience.




Allowable Subject Matter
Claims 3-6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177